 In the Matter Of MASCOT STOVE COMPANY, EMPLOYERandINTERNA-TIONAL MOLDERS AND FOUNDRY WORKERS OF NORTH AMERICA, AFL,PETITIONERCase No. 10-R-2711.-Decided December 9,1947Mr. Legare DavisandMiss Mildred McClelland,both of Atlanta,Ga,, for the Employer.Mr. IV. G. Kissinger,of Chattanooga, Tenn., andMr. Isaac C. Chap-man,of Cincinnati, Ohio, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case Was held at Chatta-nooga, Tennessee, on July 24, 1947, before William Pate, hearingofficer.The Employer's request for oral argument is hereby denied,inasmuch as the record and brief, in our opinion, adequately presentthe issues and the position of the parties.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.,Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERMascot Stove Company, a Tennessee corporation with its principaloffice at Chattanooga, Tennessee, is engaged at its Chattanooga plantin the manufacture, sale, and distribution of domestic cooking andheating stoves.During the fiscal year ending June 30, 1947, theIThe Employer contends,inter alga,that Section 9 (c) (1) (A) of the Act, as amendedby the Labor Management Relations Act of 1947, permits inquiry by the Employer at thehearing into the extent of the Petitioner's representation among employees in the unit itseeksWe find this contention to be without merit,and theiefore affirm the hearingofficer's ruling refusing to allow the Employer ta-elicit-the information at the hearing, for wecan perceive nothing in the cited provision of the Act which permits such inquiry by theEmployer.75 N. L. R. B., No. 53.427 428DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer purchased raw materials valued in excess of $100,000, ofwhich more than 50 percent was received from points outside the Stateof Tennessee.During the same period, the Employer manufacturedfinished products valued in excess of $500,000, of which more than 50percent was sold and shipped to customers located outside the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer contends that it cannot bargain with the Petitionerin any unit because of a court decree entered on July 18, 1946, direct-ing it to bargain with the United Steelworkers of America, C. I. 0.,herein called the Steelworkers.The record reveals that, pursuant to the results of a consent elec-tion held under the auspices of the Board on June 1, 1945, the Steel-workers was duly designated the exclusive bargaining representativeof the employees in the unit which the Employer here alleges to beappropriate.Negotiations between the Employer and the Steelwork-ers were commenced, but no contract was executed.On July 18, 4946,the U. S. Circuit Court of Appeals for the Sixth Circuit entered a con-sent decree directing the Employer to bargain with the Steelworkersas the exclusive representative of the employees among whom the elec-tion was held.2Negotiations between the parties were resumed, buta contract was never executed.The last meeting between the Em-ployer and the Steelworkers was held about January 1947, and theSteelworkers has made no further effort to meet with the Employerfor the purpose of collective bargaining.3Under these circumstances,and since more than a year has elapsed from the date of the court'sdecree without the consummation of a collective bargaining agree-ment, we find that the court's decree does not preclude a current deter.mination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) (7) of the Act.This decree enforces the Board'sOrder in Case No. 10-C-1809, which involved a stipu-lation in settlement of the case,subject to approval of the Board,providing for the entryof a consent order by the Board and a consent decree by the appropriate United StatesCircuit Court of Appeals.3 The Steelworkers was served with a copy of the Petition and Notice of Hearing in theinstant;case but failed to make an appearance. MASCOT STOVE COMPANY429IV. THE APPROPRIATE UNIT-The Petitioner seeks a unit comprised of all employees at the Em-ployer's Foundry, excluding office and clerical employees, watchmen,'foremen, and all supervisors.The Employer's sole objection relates,to the scope of the unit. It would include in the unit all employeesat, both its Mounting plant and Foundry plant. In support of itsobjection, the Employer contends that the history of bargaining re-ferred to in Section III, above, militates against the establishment atthis time of a unit comprised solely of its Foundry workers.The record reveals that the Employer maintains a Foundry plantand a Mounting plant, both located in Chattanooga.These plantsare situated approximately four blocks from each other.The Em-ployer also maintains two warehouses in proximity to each other and-the two plants.All operations are under the general supervision ofaWorks Manager.Under the Works Manager in the supervisoryhierarchy is a foundry foreman in the Foundry, and, in the Mountingplant, which consists of two departments, a steel range mountingforeman and a cast iron mounting foreman.The Foundry employees consist principally of, molders, cupolatenders, shake-out men, a core maker, pattern makers, cleaners andlaborers.The cupola tenders operate and maintain cupola furnacesin which the metal is melted before being poured into the molds. - Theshake-out men remove the castings from the molds and shake off the,loosely adhering sand. - The core maker molds the cores, and thecleaners clean and smooth castings after the moulding and shaking-out operations are completed.The laborers assist in these variousoperations.The pattern makers are engaged in making steel pat-terns.All of these employees operate as a-distinct department undersingle supervision, physically separate from theMounting plant:Interchange of employees between the Foundry and the Mountingplant takes place occasionally; however, employees normally remainon the job and at the plant to which they are originally. assigned.In view of the fact that the Foundry workers are a homogeneousand functionally distinct group of employees, we are of the opinionthat these employees may appropriately form a separate bargainingunit.4Nor are we persuaded to the contrary by the Employer's con-tention that the history of collective bargaining in its plant militatesagainst the establishment of the Foundry employees as a separatebargaining unit.We have frequently held that we are not precludedfrom redetermining the appropriateness of a previously established*We have frequently found that foundry employees comprise an appropriate unit. SeeMatter of Neptune Meter Company,67 N. L. R. B. 949, and cases cited therein. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining unit, where the certification of a bargaining representativefailed to result in-effective bargaining.'As noted above, more than ayear has elapsed since the entry of the Circuit Court decree in CaseNo. 10-C-1809, without the consummation of a collective bargainingagreement covering the Employer's employees, and without there be-ing any indication in the record that this was because the Employerhas refused to bargain pursuant to the decree.Moreover, as previ-ously stated, although the Steelworkers was duly notified of the hear-ing in this case, it failed to appear or participate therein.Accordingly, we find that all employees of the Mascot Stove Com-pany's Foundry at Chattanooga, Tennessee, excluding office andclerical employees, watchmen, professional employees, foremen, andsupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Mascot Stove Company, Chatta-nooga, Tennessee, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Moldersand Foundry Workers of North America, AFL, for the purposes ofcollective bargaining.5SeeMatter of Bethlehem Steel Cornpani/,64 N L R B 352.Matter of A L MechlengBargeLines,69 N L R B 838 -